AMENDING AGREEMENT

 

TO THE LETTER LOAN AGREEMENT DATED MAY 6, 2009

 

 

Dated as of October 30, 2009

 

between

 

ABITIBI-CONSOLIDATED INC.
(as Borrower)

 

and

 

DONOHUE CORP.
(as Borrower)

 

and

 

BANK OF MONTREAL
(as Lender)

 

READ AND RECEIVED BY:

 

INVESTISSEMENT QUÉBEC
(as Sponsor)

 

 

 

GOWLINGS


 

--------------------------------------------------------------------------------

 

AMENDING AGREEMENT DATED AS OF OCTOBER 30, 2009 TO THE LETTER LOAN AGREEMENT
DATED MAY 6, 2009

AMONG:

ABITIBI-CONSOLIDATED INC., a debtor-in-possession, as Borrower

 

 

 

AND:

DONOHUE CORP., a debtor-in-possession, as Borrower

 

 

 

AND:

BANK OF MONTREAL, as Lender

 

 

 

READ AND RECEIVED BY:

INVESTISSEMENT QUÉBEC, as Sponsor

 

 

 

WHEREAS the Lender and the Borrowers have entered into a letter loan agreement
dated May 6, 2009 (the "Letter Loan Agreement");

WHEREAS the Sponsor has received and read the Letter Loan Agreement;

WHEREAS ACI has requested from the Lender and the Sponsor an extension of the
repayment of the DIP Facility;

WHEREAS the Lender, the Borrowers and the Sponsor wish to amend the Letter Loan
Agreement in order to modify certain provisions of the Letter Loan Agreement to
extend the term of the DIP Facility under the terms and conditions mentioned
herein;

AND WHEREAS the amendments provided herein are subject to the approval of the
Superior Court of Québec (the "CCAA Court").

NOW, THEREFORE THE PARTIES HAVE AGREED AS FOLLOWS:


1.       INTERPRETATION

           

            Unless otherwise defined in this Amending Agreement, capitalized
terms used herein shall have the meanings given to them in the Letter Loan
Agreement.


2.       AMENDMENTS

           

            With effect as of and from the date each of the conditions precedent
set forth under Section 3 of this Amending Agreement have been met to the
satisfaction of the Lender:

-2-

 

--------------------------------------------------------------------------------

 

2.1          The "Availability" section on page 3 of the Letter Loan Agreement
is modified by deleting the first paragraph thereof and replacing it with the
following:

"Subject to the satisfaction of the Initial Availability Conditions (as set
forth below), the DIP Facility shall be available to the Borrowers, up to but
excluding the earliest of December 15, 2009 or the closing of the sale
(the "MPCO Transaction") of ACCC's indirect interest in the Manicouagan Power
Company (the "Expected Repayment Date"), by way of multiple borrowings; provided
that the aggregate amount of Loans made to Donohue shall not exceed US$10
million."

2.2          The "Term and Termination" section on page 5 of the Letter Loan
Agreement is modified by deleting sub-section (i) thereof and replacing it with
the following:

                                "(i)       June 15, 2010 (the "Maturity Date");"

2.3          The "Mandatory Prepayments" section on page 8 of the Letter Loan
Agreement is modified by deleting sub-section (iv) thereof and replacing it with
the following:

 

"(iv)     any direct or indirect sale of the Borrower's interest in the assets
of the Manicouagan Power Company. Following the closing of the MPCO Transaction,
the Borrower will not be entitled to draw on the DIP Facility."

 

2.4           The "Structuring Fee" section on page 9 of the Letter Loan
Agreement is modified by deleting sub-section (iii) thereof and replacing it
with the following:

 

"(iii)      1% of the Commitment Amount if any Obligations are still outstanding
hereunder as of November 1st, 2009."

 

2.5            The "Specified Events of Default" section on page 16 of the
Letter Loan Agreement is modified by deleting sub-section (vi) thereof and
replacing it with the following:

 

"(vi)      The failure of the Borrowers to repay the DIP Facility on or before
the earlier of (i) December 15, 2009 and (ii) the closing of the MPCO
Transaction."

 

3.             CONDITIONS PRECEDENT

 

3.1           The amendments stipulated at Section 2 of this Amending Agreement
shall take effect upon the following conditions being met to the satisfaction of
the Lender and the Sponsor:

 

                    (a)                 this Amending Agreement shall have been
signed by all parties thereto and delivered to the Lender and the Sponsor;

 

-3-

 

--------------------------------------------------------------------------------

                       

                        (b)                the extension of the DIP Facility, as
envisaged in this Amending Agreement, shall be approved by a CCAA Court;

 

                        (c)                 an amendment to the Sponsor
Guarantee shall have been executed and delivered to the Lender;

 

                        (d)                an amendment to the Sponsor
Commitment shall have been executed and delivered to the Sponsor; and

 

                        (e)                 the amendment fees and the Sponsor's
Guarantee fee shall have been paid to the Sponsor upon execution of this
Amending Agreement.


4.             GENERAL

4.1             This Amending Agreement shall be interpreted in accordance with
the laws of the Province of Québec and the federal laws of Canada and the
parties hereby attorn and submit to the non‑exclusive jurisdiction of the courts
of the Province of Québec.

4.2             Subject to the Letter Loan Agreement, no provision of this
Amending Agreement, or any other document or instrument in existence among the
parties may be modified, waived or terminated except by an instrument in writing
executed by the party against whom such modification, waiver or termination is
sought to be enforced. The amendments stipulated in Section 2 of this Amending
Agreement are declared to be supplemental to the Letter Loan Agreement and to
form part thereof and shall have the same effect as though incorporated in the
Letter Loan Agreement. All provisions of the Letter Loan Agreement, except only
insofar as may be inconsistent with the express provisions of this Amending
Agreement, shall apply to, and have effect in connection with this Amending
Agreement.

4.3             This Amending Agreement does not constitute, in any way, a
novation or a derogation to the rights, hypothecs, guarantees, recourses and
rankings resulting from the Letter Loan Agreement. The Borrowers and the
Subsidiary Guarantors hereby recognize that the Security granted to the Lender
pursuant to the Letter Loan Agreement and the Loan Documents remain unaffected
and confirm that such Security and other related documents shall remain in full
force and effect.

4.4             This Amending Agreement may be executed in several counterparts,
each of which, when so executed, shall be deemed to be an original and which
counterparts together shall constitute one and the same Amending Agreement. This
Amending Agreement may also be executed by facsimile or pdf, and any signature
contained hereon by facsimile or pdf shall be deemed to be equivalent to an
original signature for all purposes.

4.5             This Amending Agreement shall be binding upon and shall enure to
the benefit of the parties and their respective successors and permitted
assigns; the term "successors" includes any corporation resulting from the
amalgamation of any party with any other corporation.

 

-4-

 

--------------------------------------------------------------------------------

 

 

4.6             This Amending Agreement shall be effective as of October 29,
2009, notwithstanding the actual date of signature of this Amending Agreement.

4.7             The parties hereto have expressly required that this Amending
Agreement and all deeds, documents and notices relating thereto be drafted in
the English Language. Les parties aux présentes ont expressément exigé que la
présente convention d'amendement et tous les autres contrats, documents ou avis
qui y sont afférents soient rédigés en langue anglaise.

[REMAINDER OF PAGE LEFT IN BLANK INTENTIONALLY]

 

-5-

 

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF , this Agreement has been executed and delivered by the
parties hereto.

ABITIBI-CONSOLIDATED INC., a debtor-in-possession, as Borrower

By  /s/ Allen Dea                                          
       Name: Allen Dea
       Title: Vice President and Secretary DONOHUE CORP., a
debtor-in-possession, as Borrower


By:   /s/ Allen Dea                                        
         Name: Allen Dea
         Title: Vice President and Assistant Treasurer BANK OF MONTREAL, as
Lender


By:   /s/ Damien Duprey                              
         Name: Damien Duprey
         Title: Vice President

 

 

LES PRÉSENTES SONT REÇUES ET LUES LE 30 OCTOBRE 2009 PAR:

INVESTISSEMENT QUÉBEC


By  /s/ Iya Touré                                           
       Name: Iya Touré
       Title: Directeur du financement spécialisé

 

 

-6-